Title: To James Madison from William Jarvis, 15 June 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 15th: June 1807

It is rarely that such a length of time has past without my having the honor to address you; but being satisfied that you would readily dispense with a letter written merely for the sake of form, I have postponed writing from day to day, in expectation of some sort of occurrence of some interest.  But the Swedish Armistice, consequent coolness, or rather misunderstanding between the Courts of London & Stockholm & recall of the Swedish Minister from England are the only articles of moment which have reached here since my last; which Govmt. will undoubtedly be much better informed about long before this will reach America than we are here.  It was totally unexpected & has produced a very sensible effect among the English.  I shall not venture to offer any speculation upon the consequences of this event to persons so infinitely more competent to the forming a correct Judgment.  The inactivity of the hostile armies has led to a beleif here that some negotiation between Russia & France was carrying on, but it is not generally credited.
In addition to the documents described in the foregoing of the 5 May which went by the Brig Criterion, Captn. Bartlet from Boston, I shall take the liberty to inclose a copy of my Note to His Excellency Mr d Araujo of the 13 Ultimo & His Excys. answer of the 15th: relative to Mr Burrs conspiracy & the return of the Treaty.  The misunderstanding between England & Sweden, will not have an injurious effect as it regards our difference relative to that instrument  I have also the honor to inclose the protest of Richard Chadwick & others belonging to the Ship Wareham of New York.  After about two years Suspension of these violences is it not somewhat Singular that the commanders of the British Men of War, should again have authorised them at a moment when it was thought that the two Nations had entered into a treaty of Commerce?  When the Search on board Captn. Bush took place not a Sentence was known of the treaty’s being returned but it was generally beleived that it would be ratified; and even when the impressments on board the Wareham took place, its non-ratification was not Credited; so that no apology arising out of its non-ratification can be offered.  The vexations arising out of a want of arrangement relative to our Seamen or Seamen under our flag must alone, in the mind of every reasonable Man who has any regard for his Country fully justify the conduct of the President in its return setting aside the indirect control that was attempted over us as it regarded our foreign relations.  With Entire Respect I have the honor to be Sir Yr: Mo: Ob: Servt.

Wm. Jarvis


A letter from Mr Montgomery goes enclosed.
P. S.  Will also accompany this a copy of a letter from D. L. Hurley first Mate of the Brig Henry Captn. Bush.  I suppose he was taken in revenge for his spirited remonstrance to Lieut. Loyd when he searched the Brig in this port.  He had an authentic American Protection.  The whole of the foregoing documents I forwarded some time since to Genl. Lyman.

